Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page1of10 Page ID #:952

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendant’s Motion to Dismiss [DE 12];

Plaintiff's Motion to Remand [DE 14]

I. INTRODUCTION

On June 5, 2020, pro se Plaintiff Nathan Daniel (“Plaintiff”) filed a Complaint against Defendant
JPMorgan Chase Bank, N.A. (“Defendant”) in state court. Plaintiff's Complaint alleges four claims: (1)
breach of contract, (2) intentional misrepresentation, (3) breach of the implied covenant of good faith
and fair dealing, and (4) accounting. On June 17, 2020 Plaintiff filed a First Amended Complaint
(“FAC”). On July 24, 2020, Defendant removed the case to federal court, invoking the Court’s diversity
jurisdiction.

Presently before the Court are: (1) Plaintiff's Motion to Remand, and (2) Defendant’s Motion to

Dismiss. For the following reasons, the Court DENIES Plaintiff's Motion and GRANTS in part
Defendant’s Motion.

Il. FACTUAL BACKGROUND!

 

On November 4, 2003, Plaintiff obtained a loan in the principal amount of $105,000 from
Washington Mutual Bank (“WaMu’) (the “Loan”). (RJN, Ex. 1, ECF No. 12-2.) Repayment of the Loan
was secured by a deed of trust that encumbered real property located in Los Angeles, California (the
“Property”). Id.)

 

! Under Federal Rule of Evidence 201, a court may take judicial notice of “matters of judicial record,”
including documents recorded by a county recorder’s office. Grant v. Aurora Loan Servs., Inc., 736 F.
Supp. 2d 1257, 1264 (C.D. Cal. 2010). The Court therefore takes judicial notice of Exhibits 1-8 to
Defendant’s Request for Judicial Notice (“RJN”).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 10

 
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 2of10 Page ID #:953

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

In June 2005, Plaintiff obtained a home equity line of credit in the amount of $250,000 from
WaMu (the “HELOC”). (RJN, Ex. 2, ECF No. 12-3.) Repayment of the HELOC was secured by a
second deed of trust that encumbered the Property. (/d.)

In November 2007, Plaintiff recorded a quitclaim deed seeking to transfer title to the Property to
The Justice League Living Trust. (RJN, Ex. 4, ECF No. 12-5; see also FAC § 25, ECF No. 1) In June
2010, a notice of default and election to sell under deed of trust was recorded with regard to the Loan.
(RIN, Ex. 5, ECF No. 12-6.) In September 2011, a notice of default and election to sell under deed of
trust was recorded with regard to the HELOC. (RJN, Ex. 6, ECF No. 12-7.) That same year, Plaintiff
filed suit against Defendant’ in state court. (FAC § 25.)

Ultimately, in February 2016, Plaintiff and Defendant settled the lawsuit and executed a
Stipulation re Settlement (the “Agreement”). (FAC § 27.) The Agreement provided, among other things,
that Defendant would pay Plaintiff $80,000, and that Defendant would waive all arrearages on the Loan
and the HELOC. (Compl., Ex. 2.)? The Agreement also provided that Defendant would use best efforts
to remove derogatory remarks on Plaintiff's credit history regarding the Loan and the HELOC. (/d.)

On May 19, 2016, counsel for Defendant sent Plaintiff’s attorney a check for $80,000 and
advised that the “loans at issue” had been reinstated. (Compl., Ex 4; FAC 4 35.) Counsel advised that the
next principal and interest payment on the Loan was due on June 1, 2016, while the next payment for the
HELOC was due on May 28, 2016. (/d.) In July 2017, after Plaintiff refinanced and paid off the Loan
and the HELOC, Chase recorded a deed of reconveyance of the first and second deeds of trust. (RIN,
Ex. 7, ECF No. 12-8; RJN, Ex. 8, ECF No. 12-9.) Approximately four years after executing the
Agreement and approximately three years after Plaintiff paid off the Loan and the HELOC, Plaintiff
initiated this action.

 

* In September 2008, Defendant acquired certain assets and liabilities of WaMu from the Federal
Deposit Insurance Corporation as Receiver of WaMu (“FDIC-Receiver”) pursuant to a Purchase and
Assumption Agreement Whole Bank among the FDIC-Receiver and Chase.

3 Plaintiff attached several exhibits to his original Complaint, including the Stipulation re Settlement. He
did not attach any exhibits to his FAC.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 10

 
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 3o0f10 Page ID #:954

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

Wt. JUDICIAL STANDARD
A. Plaintiff's Motion to Remand

Under 28 U.S.C. § 1441(a), a defendant may remove an action from state court to federal court if
the case could have been brought in federal court originally. Generally, federal courts have original
jurisdiction in two situations. The first is if the action “aris[es] under the Constitution, laws or treaties of
the United States” (“federal question jurisdiction”). 28 U.S.C. § 1331. The second is if the action is
between citizens of different states and involves an amount in controversy exceeding $75,000 (“diversity
jurisdiction”). 28 U.S.C. § 1332.

Under 28 U.S.C. § 1447(c), the court must remand an action to state court if it finds that it lacks
subject matter jurisdiction over the removed action. Remand may also be appropriate based on a
procedural defect in the removal process. Courts must “strictly construe the removal statute against
removal jurisdiction” and must remand an action “if there is any doubt as to the right of removal in the
first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

B. Defendant’s Motion to Dismiss

Under Federal Rule of Civil Procedure 8(a), a complaint must contain a “short and plain
statement of the claim showing that the [plaintiff] is entitled to relief.” Be// Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007). If a complaint fails to adequately state a claim for relief, the defendant may move
to dismiss the claim under Rule 12(b)(6) to dismiss for failure to state a claim upon which relief can be
granted. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is facially plausible if the
plaintiff alleges enough facts to allow the court to draw a reasonable inference that the defendant is
liable. Jd. A plaintiff need not provide detailed factual allegations, but must provide more than mere
legal conclusions. Twombly, 550 U.S. at 555. “Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements do not suffice.” Jgbal, 556 U.S. at 678.

When ruling on a 12(b)(6) motion, the court must accept the allegations in the complaint as true
and construe them in the light most favorable to the non-moving party. Cahill v. Liberty Mut. Ins. Co.,
80 F.3d 336, 337-38 (9th Cir. 1996). “Factual allegations must be enough to raise a right to relief above
the speculative level.” Zwombly, 550 U.S. at 555. Dismissal is “appropriate only where the complaint
lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v.
Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 10
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 4of10 Page ID #:955

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

“As a general rule, a district court may not consider any material beyond the pleadings in ruling
on a Rule 12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (internal
quotation marks omitted). “There are, however, two exceptions to the requirement that consideration of
extrinsic evidence converts a 12(b)(6) motion to a summary judgment motion. First, a court may
consider material which is properly submitted as part of the complaint on a motion to dismiss without
converting the motion to dismiss into a motion for summary judgment.” /d. (internal quotation marks
omitted). Second, under Federal Rule of Evidence 201, “a court may take judicial notice of matters of
public record.” Jd. (internal quotation marks omitted).

IV. DISCUSSION
A. Plaintiff’?s Motion to Remand

The Court first considers Plaintiff's Motion to Remand. Plaintiff argues that remand is
appropriate for three reasons. First, Plaintiff states that he has a health condition which makes personal
appearance in court difficult. Plaintiff notes that this Court does not permit telephonic appearances.
Accordingly, Plaintiff contends that remand is appropriate because it will be more convenient for him to
litigate in state court, where telephonic appearances are permitted. Second, Plaintiff argues that remand
is appropriate because Defendant’s Notice of Removal misrepresented to the Court that Plaintiff was
“personally served” even though he was not. Third, Plaintiff argues that his Complaint is not properly
removable based on the Court’s federal question jurisdiction.

Plaintiff's arguments in favor of remand are unavailing. First, Plaintiffs health condition is not a
sufficient basis for remand. Although litigating in federal court may be inconvenient for Plaintiff, this
does not implicate the Court’s jurisdiction. Second, Plaintiff misconstrues the Notice of Removal.
Defendant states in the Notice of Removal that the Complaint was personally served on Defendant—not
Plaintiff. (Notice of Removal at 1, ECF No. 1.) Finally, Plaintiffs third argument is irrelevant because
Defendant has removed this case based on diversity jurisdiction, not federal question jurisdiction.
Plaintiff does not dispute that diversity jurisdiction exists. Accordingly, the Court denies Plaintiff's
Motion to Remand.

B. Defendant’s Motion to Dismiss

The Court next turns to Defendant’s Motion to Dismiss. Defendant argues that Plaintiff's
Complaint must be dismissed because (1) Plaintiffs claims are barred by the applicable statutes of
limitations, (2) Plaintiffs contradictory allegations violate Rule 8, and (3) each of Plaintiffs individual
claims fail to state a claim upon which relief can be granted. The Court addresses the sufficiency of each
of Plaintiffs claims in turn.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 10
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page5of10 Page ID #:956

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

1. Breach of Contract
a. FCRA Preemption

To state a claim for breach of contract, the plaintiff must allege: (1) the existence of a contract;
(2) the plaintiff's performance or excuse for nonperformance; (3) the defendant’s breach; and (4)
damages. Reichert v. Gen. Ins. Co. of Am., 68 Cal. 2d 822, 830 (1968). Here, Plaintiff alleges (1) the
existence of a valid contract, namely the Stipulation re Settlement (FAC § 98); (2) that Plaintiff
“performed all obligations to Defendant except those obligations Plaintiff was prevented or excused
from performing” (id. § 99); (3) that Defendant breached the Agreement by failing to use its “best efforts
to remove derogatory remarks on [Plaintiffs] credit history relative to the [Loan and the HELOC]” (id.
| 100); and (4) that Plaintiff suffered damages because the derogatory remarks caused him to be denied
credit (id. § 103). Nevertheless, Defendant argues that Plaintiff has failed to state a claim for breach of
contract because his claim is preempted by the Fair Credit Reporting Act (“FCRA”). The FCRA
provides, in relevant part, that “No requirement or prohibition may be imposed under the laws of any
State. . . with respect to any subject matter regulated under... section 1681s—2 of this title, relating to the
responsibilities of persons who furnish information to consumer reporting agencies.” 15 U.S.C. §
1681t(b)(1)(F).

Except for one case from the Eastern District of Tennessee, Defendant has not cited any
authority holding that FCRA preempts claims for breach of contract specifically. Further, at least two
district courts in this district have come to the opposite conclusion: that claims for breach of contract are
not preempted by the FCRA. See Rex v. Chase Home Fin. LLC, 905 F. Supp. 2d 1111, 1152 (C.D. Cal.
2012); Desser v. United States, No. CV 13-09190 DDP CWX, 2014 WL 4258344, at *6 (C.D. Cal. Aug.
27, 2014) (citing Rex). Indeed, in Rex, the district court remarked that “the few courts to address the
issue hold that a ‘breach of contract claim ... is not preempted by the FCRA.’” Rex, 905 F. Supp. 2d at
1152 (quoting Spencer v. Nat’] City Mortg., 831 F. Supp. 2d 1353, 1356, 1364 (N.D. Ga. 2011)). The
Court therefore declines to dismiss Plaintiffs claim for breach of contract as preempted by the FCRA at
this time.

b. Defendant’s Remaining Arguments

Defendant also argues that Plaintiffs claim should be dismissed because (1) it is barred by the
four-year statute of limitations for breach-of-contract suits, see Code Civ. Proc. § 337; (2) Plaintiff failed
to attach the Agreement to his FAC or allege its terms verbatim; (3) Plaintiffs allegations are
contradictory and implausible; and (3) it is barred by the doctrine of implied waiver.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 10
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 6éof10 Page ID #:957

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

First, the Court will not dismiss Plaintiffs claim as barred by the statute of limitations at this
time. An assertion that a claim is barred by the applicable statute of limitations is an affirmative defense.
See Fed. R. Civ. P. 8(c). “When the running of the statute is apparent from the face of the complaint...
then the defense may be raised by a motion to dismiss.” Conerly v. Westinghouse Elec. Corp., 623 F.2d
117, 119 (9th Cir. 1980). Such a “motion should be granted, only if the assertions of the complaint, read
with the required liberality, would not permit the plaintiff to prove that the statute was tolled.” Jd.
(internal quotation marks omitted). Here, Plaintiff's FAC appears to allege that Defendant breached its
contractual obligation to Plaintiff as late as 2017. (See FAC § 110.) Accordingly, the Court cannot
conclude based upon the face of the complaint that Plaintiffs claim is time-barred.

As for Defendant’s second argument, the Court agrees that Plaintiff's claim is deficient because
Plaintiff has not alleged the terms of the Agreement either verbatim or according to legal effect. See
Twaite v. Allstate Ins. Co., 216 Cal. App. 3d 239, 252 (1989) (“To state a cause of action for breach of
contract, it is absolutely essential to plead the terms of the contract either in haec verba or according to
legal effect.”) Although Plaintiff attached the Agreement to his original pleading, he failed to do so with
respect to the FAC. The Court therefore dismisses Plaintiffs breach-of-contract claim without prejudice.
This deficiency will be cured if Plaintiff attaches the Agreement to an amended complaint.

Because the Court has dismissed Plaintiff's breach-of-contract claim, the Court need not reach
Defendant’s third argument in favor of dismissal.

2. Intentional Misrepresentation

To state a claim for fraud, a plaintiff must allege: (1) the defendant’s misrepresentation of a
material fact; (2) the defendant’s knowledge of falsity; (3) the defendant’s intent to defraud; (4) the
plaintiffs justifiable reliance on the misrepresentation; and (5) resulting damage. Lazar v. Super. Ct., 12
Cal. 4th 631, 638 (1996). Fraud claims are subject to the heightened pleading requirements of Rule 9(b).
Rule 9(b) requires that “[i]n all averments of fraud or mistake, the circumstances constituting fraud or
mistake shall be stated with particularity.” Fed. R. Civ. P. 9(b). Allegations of “[mlalice, intent,
knowledge, and other condition of mind of a person may be averred generally.” Jd. Here, Plaintiff
appears to allege two distinct theories of fraud. The Court addresses each theory separately.

a. Theory 1 — False Statements Concerning the Loan and HELOC

Plaintiff's first fraud theory is that Defendant falsely represented that Plaintiff failed to tmely
make payments on the Loan and the HELOC. (FAC § 116.) Defendant argues that this theory is
insufficiently pled for several reasons. First, Defendant argues that Plaintiff has failed to allege sufficient
facts to support a “sarerial misrepresentation.” (Mot. at 14, ECF No. 12.) Second, Defendant contends

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 10
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 7of10 Page ID #:958

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

that “no specific facts are alleged to support actual and justifiable reliance on the purported loan
payment misrepresentations.” (/d. at 15.) Finally, Defendant argues that Plaintiffs theory is barred by
the economic loss rule, which precludes a party from recovering in tort for “purely economic loss due to
disappointed expectations, unless he can demonstrate harm above and beyond a broken contractual
promise.” Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979, 988 (2004).

Defendant cites no authority for the notion that Plaintiff must plead a materia/ misrepresentation
to recover for fraud. The Court thus does not address the merits of any such argument. However, the
Court agrees that Plaintiff has not sufficiently alleged how he justifiably relied on the purported loan
payment misrepresentations, given that Plaintiff maintains that Defendant was contractually obligated to
waive the outstanding balance of the Loan and the HELOC. The Court thus dismisses this theory
without prejudice. The Court need not reach Defendant’s third argument regarding the economic loss
tule.

b. Theory 2 — False Statements Concerning Plaintiff's Credit History

Plaintiff's second fraud theory is that Defendant intentionally misrepresented Plaintiff's credit
history, resulting in Plaintiff being denied credit. (See, e.g., FAC §§ 142-147.) The Court finds that this
theory is preempted by the FCRA. Unlike claims for breach contract, fraud claims are typically found to
be preempted by the FCRA when they are based on allegations of inaccurate credit reporting. See, e.g.,
Desser, 2014 WL 4258344, at *5—6 (holding that plaintiff's breach-of-contract claim was not preempted
by the FCRA, but plaintiff's claims for fraudulent and negligent misrepresentation were preempted “to
the extent that these claims assert damages resulting from Defendant’s reporting to a credit agency of
inaccurate information concerning the status of Plaintiffs’ loan.”) The Court therefore dismisses
Plaintiff's second fraud theory to the extent that it “assert[s] damages resulting from Defendant’s
reporting to a credit agency of inaccurate information concerning the status of Plaintiff]’s] loan.” Jd.

3. Breach of the Implied Covenant of Good Faith and Fair Dealing

The covenant of good faith and fair dealing is implied in all contracts. Carson v. Mercury Ins.
Co., 210 Cal. App. 4th 409, 429 (2012). The term dictates that neither party to a contract will act ina
manner that impedes on the other party’s right to receive benefits under the agreement. Jd. The implied
covenant also dictates that parties will do what is required under the contract to accomplish the purpose
of the agreement. Jd. To establish a breach of the implied covenant of good faith and fair dealing, the
plaintiff must show: “(1) the parties entered into a contract; (2) the plaintiff fulfilled his obligations
under the contract; (3) any conditions precedent to the defendant’s performance occurred; (4) the
defendant unfairly interfered with the plaintiff's rights to receive the benefits of the contract; and (5) the

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 10
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 8of10 Page ID #:959

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

plaintiff was harmed by the defendant’s conduct.” Rosenfeld v. JPMorgan Chase Bank, N.A., 732 F.
Supp. 2d 952, 968 (N.D. Cal. 2010).

In his FAC, Plaintiff alleges that Defendant breached the implied covenant of good faith and fair
dealing by (1) unfairly interfering with Plaintiff's right to receive the benefit of the Agreement, and (2)
creating contractual obligations without Plaintiff's consent. (FAC § 164.) Defendant, however, argues
that Plaintiff fails to state a claim upon which relief can be granted because tort remedies are unavailable
in actions such as this, involving “a typical credit transaction” between a lender and a borrower. (Mot. at
18 (citing Mitsui Manufacturers Bank v. Superior Court, 212 Cal. App. 3d 726, 729 (1989).)

Defendant’s argument is unavailing. Generally, claims for breach of the implied covenant give
rise to contract damages only. Foley v. Interactive Data Corp., 47 Cal. 3d 654, 684 (1988). A plaintiff
may bring a claim for fortious breach of the implied covenant in very limited circumstances. See, e.g.
id., (“An exception to this general rule has developed in the context of insurance contracts, where, for a
variety of policy reasons, courts have held that breach of the implied covenant will provide the basis for
an action in tort.”) “Generally, no cause of action for the tortious breach of the implied covenant of good
faith and fair dealing can arise unless the parties are in a ‘special relationship’ with ‘fiduciary
characteristics.’” Pension Tr. Fund for Operating Engineers v. Fed. Ins. Co., 307 F.3d 944, 955 (9th Cir.
2002) (quoting another source). Defendant argues that no such special relationship exists in this case.
However, Plaintiff does not appear to assert a claim for tortious breach of the implied covenant. To the
contrary, it appears that Plaintiff has alleged a standard claim for breach of the implied covenant
sounding in contract. Defendant’s cited case is therefore inapposite.

4. Accounting

“Accounting is an independent cause of action in equity.” Shkolnikov v. JPMorgan Chase Bank,
No. 12-03996 JCS, 2012 WL 6553988, at *23 (N.D. Cal. Dec. 14, 2012). “A cause of action seeking an
accounting may be maintained when (1) a relationship exists between a plaintiff and defendant that
requires an accounting, and (2) some balance is due to the plaintiff that can only be ascertained by an
accounting.” Jd.

The Court finds that Plaintiff has not sufficiently alleged a claim for accounting. First, Plaintiffs
FAC does not explain why the parties’ relationship suffices to state a claim for an accounting,
especially, when “courts often find, to the contrary, that a mortgagor-lender relationship does not
suffice.” Saridakis v. JPMorgan Chase Bank, No. 14-06279, 2015 WL 570116, at *3 (C.D. Cal. Feb.11,
2015). Second, Plaintiff's FAC does not explain why “the total amount of payments” made by Plaintiff
cannot “be ascertained without resort to accounting.” Shkolnikov, 2012 WL 6553988, at *23. To the
contrary, it appears that the total amount of payments made by Plaintiff can be readily ascertained

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 10
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 9of10 Page ID #:960

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

without resort to accounting. The Court therefore dismisses Plaintiff's accounting claim with leave to
amend.

5. Punitive Damages

Finally, Defendant moves to strike Plaintiff's request for punitive damages. Plaintiff seeks
punitive damages on his claim for fraud. However, the Court has already dismissed Plaintiff's fraud
claim without prejudice. The Court therefore does not reach the issue of whether punitive damages are
recoverable.

C. Leave to Amend

Rule 15(a)(2) provides that a court should “freely give leave [to amend] where justice so
requires.” Fed. R. Civ. P. 15(a)(2). “A pro se litigant must be given leave to amend his or her complaint
unless it is absolutely clear that the deficiencies of the complaint could not be cured by amendment.”
Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987) (internal quotation omitted).

Plaintiff may file a Second Amended Complaint within 21 days of this Order’s issuance if he is
able to remedy the deficiencies noted above. Plaintiff may not plead any additional claims or add
allegations that are not intended to cure the specific defects the Court has noted. Should any amended
complaint exceed the scope of leave to amend granted by this Order, the Court may strike the offending
portions under Rule 12(f). See Fed. R. Civ. P. 12(f).

 

V. CONCLUSION

For the foregoing reasons, the Court DENIES Plaintiff's Motion to Remand and GRANTS in
part Defendant’s Motion to Dismiss:

1. The Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s first claim for breach of
contract. The dismissal of this claim is without prejudice.

2. The Court GRANTS Defendant’s Motion to Dismiss Plaintiff's second claim for intentional
misrepresentation. Plaintiffs first theory is dismissed without prejudice. Plaintiff’s second
theory is dismissed with prejudice.

3. The Court DENIES Defendant’s Motion to Dismiss Plaintiffs third claim for breach of the
implied covenant of good faith and fair dealing.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 9 of 10
Case 2:20-cv-06644-RGK-JEM Document 25 Filed 09/15/20 Page 10of10 Page ID #:961

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-06644-RGK-JEM Date September 15, 2020

 

 

Title Nathan G. Daniel v. JPMorgan Chase Bank, N.A. et al

 

4. The Court GRANTS Defendant’s Motion to Dismiss Plaintiff's fourth claim for accounting. The
dismissal of this claim is without prejudice.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 10 of 10
